Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising cannabis oil.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               
See MPEP 2106.07.

2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a cannabis oil formulation, comprising:
a level of tetrahydrocannabinol (THC) concentration of at least 60% by weight (wt):

a level of cannabidiol (CBD) concentration of at least 0.15% wt:
a level of cannabinol (CBN) concentration of at least 0.34% wt:
a level of cannabichromene (CBC) concentration of at least 1.04% wt;
a level of cannabigerol (CBG) of at least 0.88% wt; and
a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination, amounts or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., cannabis oil), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., cannabis oil) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  Cannabis oil that has terpenes in it and no detectable THCA is NOT markedly different. Having THC and 4 other specified cannabinoids in the oil does not impart a markedly different characteristic on the cannabis oil. For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. In this case, there is only a “cannabis oil formulation”, whatever that means. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.

Applicant argues that the eligibility analysis should be applied to the combination of ingredients and NOT the individual ingredients. By applying the analysis to individual ingredients (according to applicant), it would logically (but incorrectly) follow that ANY composition made up of individual ingredients that are present in nature would be deemed to be patent ineligible. However, this is not true because compositions comprising various combinations of known or naturally occurring compounds are indeed patent eligible, according to applicant.

While this is noted it is also noted that the combination of the ingredients do not create a markedly different characteristic, thus applicant’s argument is moot. 



Applicant agrees with the examiner that “the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material.” It is well known in the art that ALL naturally occurring plants of the genus Cannabis, even those plants identified as industrial hemp, include detectable levels of THCA according to applicant. Evidence of this fact is provided herewith and discussed further below, according to applicant. Therefore, the recitation of a cannabis oil formulation comprising “a level of tetrahydrocannabinolic acid (FHCA) concentration that is not detectable” is a markedly changed chemical characteristic as compared with an extract from naturally occurring Cannabis, according to applicant. This changed characteristic is achieved via the process applied by the Applicant to a Cannabis extract, so therefore the requirement that the Applicant must have caused the presence of the markedly different chemical characteristic has been met, according to applicant. 
Simply by making the THCA levels undetectable does not create a markeldy different characteristic to the cannabis oil formulation. 

Applicant argues that allegedly the markedly changed chemical characteristic further causes both markedly changed structural and functional characteristics. As was stated in prosecution of the parent application, now issued U.S. Patent 11,000,818, the presence of detectable levels of THCA results in crystallization of the composition upon standing, whereas a lack of detectable levels THCA in the claimed composition allows the claimed composition to remain in the liquid state. This is a markedly changed 
Thus, the lack of THCA in the claimed compositions is also a markedly changed functional characteristic because it determines how the claimed composition can be used according to applicant. Thus, the claimed cannabis oil formulation is chemically, structurally, and functionally different than an extract from any naturally occurring plant of the genus Cannabis according to applicant. For at least these reasons, the claimed cannabis oil formulation does not fall into a category of judicial exception and is in fact patent eligible. Applicant respectfully requests that the rejection be withdrawn.

Simply because the THCA is not there does not create a markedly different characteristic. Applicant may argue that the presence of the THCA creates a markedly different characteristic because allegedly if it is there is is in crystalline form but there is no evidence on the instant record that that is actually true and even if it were does not matter since cannabis oil can contain other components which can contribute to the form of the oil being something other than a liquid. 

Addressing the examiner’s statement that there is “no evidence of record of a structural
difference between the extract(s) in the claimed composition and that of their nature-based counterparts,” Applicant responds that the claimed compositions are not raw extracts as one would get from any extraction process applied to a naturally occurring 

While this is noted, applicant has not presented this evidence on the record. 

Evidence for this statement (according to applicant) is provided by the levels of components listed in the several certificates of analysis (COAs) provided herewith. For example, two examples of a bulk plant are provided - the provided COA for the plant strain called “Slurricrasher,” attached as Slurricrasher. pdf, indicates a THCA level of 26.55% by mass of the plant, and the provided COA for the plant strain called “Ice Cream Cake,” attached as IceCreamCake.pdf, indicates a THCA level of 24.26% by mass of the plant. Two examples of extracts are provided - the provided COA for an extract from the plant strain called “Green Line,” attached as GreenLine.pdf, indicates a THCA level of 79.56% by mass, and the provided COA for the plant strain called “LiveBudder,” attached as LiveBudder.pdf, indicates a THCA level of 75.431% by mass. Therefore, four different strains of Cannabis are provided as evidence that all naturally occurring plants of the genus Cannabis include detectable levels of THCA.
The cannabis oil can be made up of any combination of any cannabinoid such as THC, CBD, THCA, CBN, etc. as long as the cannabinoid is sourced from cannabis thus the amounts of each cannabinoid can differ from what they are found in the native state. 



According to applicant, paragraph 5 states that “ALL naturally occurring plants of the genus Cannabis, even those plants identified as industrial hemp, include detectable levels of THCA.” Thus, “the closest naturally-occurring counterpart . . . present in the non-isolated form in the source plant material” includes detectable levels of THCA. In contrast, independent claim 1 recites a cannabis oil formulation comprising “a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable.” For the further reasons provided in paragraph 5, this difference satisfies the MDCA such that the claimed cannabis oil formulation is chemically, structurally, and functionally different than an extract from “the closest naturally-occurring counterpart.” For at least these reasons, the claimed cannabis oil composition does not fall into a category of judicial exception and is in fact patent eligible according to applicant. 

The declaration by Mr. Sanchez has been carefully considered but simply by changing the THCA concentration to a level that is not detectable does NOT create a markedly different characteristic.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/023163 (Karelis).

WO teaches that a Cannabis extract (cannabis oil-see page 5) contains THC at 0%-90% of the extract and beta-myrcene (terpene) at 0%-20% of the extract. It also states that THCA can be present at 0.001 % of the extract and that 0.001% is defined as an undetectable level. Further, it is clear from table 2, that THCA can be so low (0.0175 %) which would be essentially undetectable. Notice that at +/-50%, THCA is at 0.0175%, THC is at 0.1185%, CBD is at 2.3 %, CBDA is at 0.546 %, CBG is at 0.04 %, and CBC is at 0.1695 %, see table 2. Note that 4 cannabinoids other than THC are in the extract. 


Thus, at least 10.35 % wt. of the extract (cannabis oil) is terpenes. Beta-myrcene (terpene) is at 0-40 % of the extract, see page 10.   

WO teaches a cannabis extract (cannabis oil-see page 5) which contains THC at 0%-90% of the extract and beta-myrcene (terpene) at 0%-20% of the extract which appears to be identical to (and thus anticipate) the presently claimed composition since both are cannabis oils containing the same amount of terpenes, low undetectable levels of THCA (0.001%).   Consequently, the instantly claimed extract composition appears to be anticipated by the cited reference.  
	In the alternative, even if the claimed extract composition is not identical to the referenced extract composition with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition is likely to inherently possess the same characteristics of the claimed extract composition.  Thus, the claimed extract composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Further, if not anticipated, the result-effective adjustment of particular conventional working conditions (e.g., conventional temperatures, agitation of the composition, measuring techniques, separation of phase, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the ordinary artisan. Also note that in paragraph 59 of WO that, “It will be appreciated that as the cannabis extract is derived from nature, the amount of each component may vary in some cases by +/- 10 %, +/- 25 %, +/- 50 %.  The ranges of amounts corresponding to each of these limits to account for the potential variation in the composition are also shown in Table 1 and 2. 
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

	Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the claimed extract differs and, if so, to what extent, from extract disclosed by the cited reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Please also note that “the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 




Also note that in paragraph 59 of WO that, “It will be appreciated that as the cannabis extract is derived from nature, the amount of each component may vary in some cases by +/- 10 %, +/- 25 %, +/- 50 %.  The ranges of amounts corresponding to each of these limits to account for the potential variation in the composition are also shown in Table 1 and 2.


While this is noted, it is also noted that as noted above, the amounts or levels can indeed be undetectable. 

Applicant argues that the examiner asserts at page 17 of the Office action that Karelis “states that THCA can be present at 0.001% of the extract and that 0.001% is defined as an undetectable level.” To be as clear as possible, this isn’t what Karelis discloses, according to applicant. Paragraph 41 of Karelis discloses that THCA “may be present in an amount from 0.001% to 30% by weight of the composition.” Thus Karelis discloses a level that is detectable, in particular “in an amount from 0.001% by weight of the composition”, according to applicant.  Further to this point, paragraph 42 DEFINES what is considered to be non- detectable by disclosing that “certain cannabinoids may be absent, or present in non-detectable amounts (e.g., less than 0.001% by weight of the analyte).” Therefore, Karelis DEFINES <0.001% by weight as non-detectable, while clearly including 0.001% by weight as a detectable amount according to applicant.

Also note that in paragraph 59 of WO that, “It will be appreciated that as the cannabis extract is derived from nature, the amount of each component may vary in some cases 

Since Applicant argues that paragraph 42 discloses that “certain cannabinoids may be absent, or present in non-detectable amounts (e.g., less than 0.001% by weight of the analyte)” then it is possible that the THCA was “present in non-detectable amounts”.  

According to applicant, the above disclosure of Karelis is not internally self-consistent regarding the lower limit of weight percentage deemed to be detectable. Table 2 contains entries for “linalool” and “acimene” as low as 0.0005% by weight. So, a reader of ordinary skill in the art will immediately notice that the levels of these two noted compounds are not indicated to be non-detectable as previously defined, but rather are presented with a value (0.0005%) even though that value is less than 0.001% by half. The conclusion is that 0.0005% is a detectable amount and that the lower limit of “detectable” defined by Karelis is not in fact 0.001%, but it is in reality at least less than 0.0005%. Therefore, Karelis discloses a detectable level of THCA of 0.001%, which is at least twice the defined non-detectable level of < 0.0005%, so it follows that Karelis cannot anticipate independent claim 1 according to applicant.

These points have all already been addressed on the record. 



This has already beed addressed above.

Applicant argues that in addition to the recitation of “a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable,” claim 1 further recites lower limits on the ranges of several other constituents:

a level of tetrahydrocannabinol (THC) concentration of at least 60% by weight (wt);
a level of terpene concentration of at least 4.88% wt;

a level of cannabidicl (CBD) concentration of at least 0.15% wt;

a level of cannabinol (CBN) concentration of at least 0.34% wt;

a level of cannabichromene (CBC) concentration of at least 1.04% wt; and

a level of cannabigerol (CBG) of at least 0.88% wt.

The applicant argues that allegedly the examiner asserts at page 17 that Table 2 of Karelis shows a composition wherein “CBG is at 0.04%, and CBC is at 0.1695%.” However, these disclosed levels of CBG and CBC are 22 times lower (.88 vs. .04) and 6 times lower (1.04 vs 0.1695), respectively, than their minimum concentrations recited in claim 1. The examiner further does not disclose that Table 2 lists the rest of the composition to include THCA at 0.0175% and THC at 0.079%, neither of which satisfies the limitations of claim 1. NONE of these four disclosed levels anticipate the recitations of the same constituents in claim 1. In fact, no embodiment described in Karelis discloses or suggests the levels of constituents as recited in claim 1. The examiner has argued that the combination of concentration levels is disclosed but has not indicated a single embodiment that includes the combination of concentration levels as recited.

The rejection is a 35 USC 102/103 rejection, thus each and every claimed aspect does not need to be disclosed.

“A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. vy. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Because Karelis does not disclose or suggest not only “a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable,” but also the levels of the other recited constituents in combination therewith, Karelis cannot anticipate claim 1, which is therefore in condition for allowance over Karelis. Claims 2 


In the alternative, claims 1-3 are rejected under 35 U.S.C. §103 as obvious over Karelis.
Applicant traverses the rejections.

It was shown above that Karelis discloses a minimum amount of THCA (0.001% by weight) that is at least twice the amount of the lower limit of detectability (<0.0005% by weight).

According to applicant, Karelis does not disclose or suggest the minimum levels of THC, CBC, and CBG in combination with “a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable,” as recited by claim 1. Because Karelis neither discloses or suggests the elements as recited or the invention as a whole recited by claim 1, there is no prima facie case for obviousness of claim 1 over Karelis. Claim 1 is therefore in condition for allowance over Karelis according to applicant. 

The examiner further asserts that even if the claimed extract composition is not identical to the referenced extract composition with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition is likely to inherently 
the meaning of USC 103.

Applicant disagrees for the reasons below and as stated in paragraph 7 of the Inventor’s
Affidavit submitted herewith. The differences between what is claimed and what is disclosed by Karelis are significant. Evidence of the significance of the differences is provided above in section I, in paragraph 5 of the Inventor’s Affidavit submitted herewith, and is briefly reiterated here. The recitation of a cannabis oil formulation comprising “a level of tetrahydrocannabinolic acid (THCA) concentration that is not detectable” is a significantly different chemical characteristic as compared with an extract having a detectable level of THCA as disclosed by Karelis. The presence
of detectable levels of THCA results in crystallization of the composition upon standing, whereas a lack of detectable levels THCA in the claimed composition allows the claimed composition to remain in the liquid state. This is a significantly different structural characteristic as compared with an extract having a detectable level of THCA as disclosed by Karelis. Further, this structural characteristic is crucial to the claimed composition’s use in liquid vaporizers because crystalline compositions will not work properly in a liquid vaporizer. Thus, the lack of THCA in the claimed compositions is also a significantly different functional characteristic because it determines how
the claimed composition can be used.



The examiner still further asserts at page 18 that:

Further, if not anticipated, the result-effective adjustment of particular conventional
working conditions (e.g., conventional temperatures, agitation of the composition,
separation of phase, etc.) is deemed merely a matter of judicious selection and
routine optimization which is well within the purview of the ordinary artisan.

Applicant respectfully disagrees for the reasons below and as stated in paragraph 8 of the Inventor’s Affidavit submitted herewith. Neither Karelis (nor Franklin) is directed to or discloses anything in regard to a composition having levels of THC of at least 60% wt with levels of the other recited cannabinoids WHILE AT THE SAME TIME eliminating detectable levels of THCA from the composition. In fact, the claimed composition is the result of a patented process (see US 11,000,818) granted by the examiner. Given that the examiner found the process for producing the composition recited in claim 1 to be patentable, it is therefore an established fact on the record that the process is not “merely a matter of judicious selection and routine optimization,” thus making this line of rejection moot.

Just because the product may be patentable does not mean that the process of making it is. All of these arguments of record have been addressed on the record.

The declaration by Mr. Sanchez has been carefully considered but simply by changing the THCA concentration to a level that is not detectable does NOT create unexpected results.   


Claim Rejections - 35 USC § 103



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/023163 (Karelis) in view of US 9,629,886 (Franklin).

WO teaches that a Cannabis extract (cannabis oil-see page 5) contains THC at 0%-90% of the extract and beta-myrcene (terpene) at 0%-20% of the extract. It also states that THCA can be present at 0.001 % of the extract and that 0.001% is defined as an undetectable level. Further, it is clear from table 2, that THCA can be so low (0.0175 %) which would be essentially undetectable. Notice that at +/-50%, THCA is at 0.0175%, THC is at 0.1185%, CBD is at 2.3 %, CBDA is at 0.546 %, CBG is at 0.04 %, 


Thus, at least 10.35 % wt. of the extract (cannabis oil) is terpenes. Beta-myrcene (terpene) is at 0-40 % of the extract, see page 10.   


In the event it is seen that the THCA levels of the cannabis oil of WO are detectable (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to remove the THCA in view of Franklin since Franklin teaches that THCA is NOT a psychoactive compound and that THC is the psychoactive compound and that when heat is applied to THCA, the THCA is decarboxylated to THC which is psychoactive thus making it obvious to want to have THC levels which are detectable and the THCA levels undetectable since the user of the cannabis oil (usually someone trying to get high) gets high off the THC, NOT the THCA thus making it clearly obvious to remove the THCA since it does NOT make you high. 
Further, WO clearly states that THCA can be at a level of 0.001% which is undetectable and clearly 0.001 % can be about that amount so it is clearly within the range of experimental error to go below 0.001 % to make the THCA undetectable.




Also note that in paragraph 59 of WO that, “It will be appreciated that as the cannabis extract is derived from nature, the amount of each component may vary in some cases by +/- 10 %, +/- 25 %, +/- 50 %.  The ranges of amounts corresponding to each of these limits to account for the potential variation in the composition are also shown in Table 1 and 2.


While this is noted, it is also noted that as noted above, the amounts or levels can indeed be undetectable. 

Simply because the THCA is allegedly not there (according to applicant) does not create significantly different functional characteristic. Applicant may argue that the presence of the THCA creates a significantly different functional characteristic because allegedly if it is there in crystalline form but there is no evidence on the instant record that that is actually true and even if it were it does not matter since cannabis oil can contain other components which can contribute to the form of the oil being something other than a liquid, for example cannabis oil rountinely contains ethanol and propylene glycol.  
Applicants argue again that the references allegedly do not teach the claimed amounts but they indeed do for the reasons of record. 

The examiner applies the same logic in this rejection as in the §102 rejection in section II above regarding the level of THCA in a composition as disclosed by Karelis. See section II above. Because Karelis neither discloses or suggests the elements as recited 

Regarding Franklin, the Examiner cites Franklin for teaching that “THCA is NOT a
psychoactive compound,” which the Examiner asserts therefore makes “it obvious to want to have THC levels which are detectable and the THCA levels undetectable since the user of the cannabis oil (usually someone trying to get high) gets high off the THC, NOT the THCA thus making it clearly obvious to remove the THCA since it does NOT make you high.” With respect to the examiner, the psychoactive effect of a composition including levels of THC and THCA depends on the amount of THC in the composition but does NOT depend on the amount of THCA in the composition. A composition having 80% THC and 20% THCA ingested without a change in composition by a user would get the user just as high as a composition that has 80% THC and 0% THCA ingested without a change in composition.

The reason for this is that only THC gets you high NOT THCA. 

Applicant argues that allegedly the actual reasoning for wanting to reduce the level of THCA in the composition to an undetectable level as explained hereinabove is not related to whether the THCA is psychoactive but rather to prevent crystallization of the 

While this is very interesting it is also true that other components have to be in the composition of cannabis oil besides just the non detectable levels of THCA for it to be in a useful liquid form, components such as propylene glycol, ethanol need to be added to the “cannabis oil” to make it useable.. 

While this is noted, it is not well taken. Cannabis oil is known in the art to be in liquid form and not crystalline form since it is commonly mixed with polyethylene glycol and ethanol to be used as a liquid in a cartridge for vaping. Just because it can be in crystalline form does not mean that it will always be in crystalline form and furthermore the claims do not reflect all of the components that go into the cannabis oil to make it in liquid and not crystalline form. 

However, even assuming a person of skill in the art would look to combine Franklin with
Karelis, Franklin does not cure the deficiency of Karelis. No combination of Karelis and Franklin discloses the minimum levels of THC, CBC, and CBG in combination with “a level of ietrahydrocannabinolic acid (THCA) concentration that is not detectable,” as recited by claim 1, according to applicant.

All of these arguments have already been argued on the record with respect to the “non-detectable” amounts of THCA. 

The declaration by Mr. Sanchez has been carefully considered but simply by changing the THCA concentration to a level that is not detectable does NOT create unexpected results.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/         Primary Examiner, Art Unit 1655